Citation Nr: 0944445	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for a spinal cord infarction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from December 1951 to May 
1952.

This case comes before the Board of Veterans' Appeals 
(Board), on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that this matter has previously been before 
the Board and was adjudicated in decisions dated in August 
2000, May 2002, and, most recently, in a decision dated in 
September 2004.  In that decision, the Board denied the 
claim.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated in November 2006, the Court 
determined that the medical opinion relied upon by the Board 
to deny the claim was inadequate, and therefore further 
development was necessary.  The Court vacated the Board's 
September 2004 decision, and remanded this matter to the 
Board for development consistent with the Court's decision.

Subsequent to the November 2006 Memorandum Decision, in 
August 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further evidentiary 
development, to include obtaining a medical opinion.  After 
that development was accomplished, the Board again remanded 
the case in August 2008, to obtain a supplemental opinion.  
The case was remanded for a third time in April 2009 for 
another supplemental medical opinion.  The case has since 
been returned to the Board for appellate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The competent evidence regarding a relationship between the 
provision of VA medical care and the Veteran's spinal cord 
infarction weighs against the claim.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a 
spinal cord infarction are not met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal involves a claim that was filed and initially 
adjudicated well before the enactment of the VCAA.  In 
letters dated in June 2004 and September 2007, the Veteran 
was provided with notice regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA.  After 
issuance of those letters, and opportunity for the Veteran to 
respond, the claim was readjudicated several times, as 
reflected in supplemental statements of the case in January 
2008, March 2008, October 2008, January 2009, and July 2009.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  

The Board notes that, if compensation, pursuant to 38 U.S.C. 
§ 1151, is awarded, the underlying disability is treated in 
the same manner as if service connected.  As such, to 
whatever extent the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-pertinent to five 
elements of a claim for service connection, to include 
disability rating and effective date-are applicable to this 
claim, the appellant was provided such notice in September 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a December 2007 
VA examination, as well as subsequent opinions of that 
examiner in March 2008, December 2008, and May 2009.  As will 
be discussed below, those opinions collectively address the 
pertinent questions before the Board, and provide conclusive 
evidence that is adequate to resolve the matter on appeal.  
Moreover, the December 2007 examination includes a review of 
claims file, as well as solicitation of history and 
symptomatology from Veteran, and a thorough examination of 
Veteran.  The resulting diagnosis and rationale are 
consistent with the examination and the record.  

The Board acknowledges the assertion of the Veteran's 
attorney that the May 2009 VA opinion is inadequate because 
it suggests a belief on the part of the physician that 
certainty was required in order to find a relationship to VA 
treatment, and thus the opinion ignores the possibility of a 
50 percent likelihood.  However, there is nothing in the May 
2009 opinion that suggests such a belief on the part of the 
physician.  The examiner specifically restated the question 
"[i]s it at least as likely as not that the proximate cause 
of the [V]eteran's spinal cord infarction was training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA."  His conclusion that the 
medical literature does not indicate that aspirin would 
prevent the development of the hypercoagulable state 
addresses precisely the question that must be answered in 
this case.  His use of the word "prevent" does not suggest 
any misunderstanding of the legal standard that we can 
identify, nor does it imply a belief on the part of the 
physician that absolute certainty was required.  Accordingly, 
the Board finds that the VA examination and collective 
opinions are adequate, and no further development is 
necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

II.  Analysis

The Veteran contends that he sustained a spinal cord 
infarction as a result of VA's failure to timely refill 
prescribed medication, specifically aspirin, taken to control 
his hypertension.  For reasons that will now be addressed, 
the Board finds that compensation under 38 U.S.C. § 1151 is 
warranted.  

When a claimant suffers an injury or aggravation of an injury 
as the result of VA hospitalization, medical or surgical 
treatment, submission to an examination, or the pursuit of a 
course of vocational rehabilitation, and not as a result of 
his own willful misconduct, and such injury or aggravation 
results in additional disability to such claimant, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2009).

In the course of the Veteran's claim, new legislation was 
enacted that, in pertinent part, amended 38 U.S.C. § 1151 
with regard to what constituted a "qualifying additional 
disability" susceptible of compensation.  See Pub. L. No. 
104-204 § 422(a) and (b), 110 Stat. 2874, 292 (1996).  These 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  The 
Veteran's claim was received in February 1997.  Accordingly, 
the Board shall apply the law in effect prior to October 1, 
1997, in evaluating the Veteran's claim. 

Here, there is no dispute that, during the time in question, 
the Veteran was provided with medications by VA, and that 
among these medications was aspirin.  There is also no 
dispute that the Veteran suffered additional disability, in 
the form of a spinal cord infarction, subsequent to or 
coincident with VA's provision of medication, including 
aspirin.  This is demonstrated by private records from Holmes 
Regional Medical Center in Florida, from two separate 
admissions in January 1997.  In addition to the spinal cord 
infarction, a diagnosis of myelodysplastic syndrome with 
thrombocytosis was reported.  It was the opinion of the 
Veteran's private physician, Dr. R.V., as reported in a May 
1997 letter, that a "a myeloproliferative disorder with 
thrombocytosis" was the immediate cause of the spinal cord 
infarction, as it resulted in hyper-coagulability and the 
subsequent thrombosis of the anterior spinal artery.  The 
matters remaining to be resolved by the Board involve whether 
VA action or inaction resulted in the Veteran not having 
access to his prescribed medications, and whether this 
resulted in the spinal cord infarction.  

In resolving these questions, the evidence must show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical 
treatment and not merely coincidental to such treatment.  The 
mere fact of worsening will not suffice to make the 
disability compensable in the absence of proof that such 
worsening resulted from disease or injury or an aggravation 
of disease or injury suffered as the result of training, 
hospitalization, an examination, or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1),(2).

In addition, VA's General Counsel has held that, for claims 
filed prior to October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151 apply to VA's failure to diagnose and/or treat a pre-
existing condition.  Disability or death due to a pre-
existing condition may be found to have occurred "as a result 
of" VA treatment only if "a physician exercising the degree 
of skill or care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death."  VAOPGCPREC 5-2001.  The 
factual elements necessary to support a claim under 
38 U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) a veteran suffered disability or 
death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.

The Veteran has asserted that, for one and a half years, he 
had been receiving at a Florida address, all of his 
medications for the control of his hypertension through a VA 
Medical Center in Rhode Island.  He maintains that he called 
on November 13, 1996 for a refill of all of his medications 
since he was out of those medications.  Through computer or 
human error, he contends that the prescriptions were 
mistakenly sent to a Rhode Island address.  After 
December 12, 1996, he began calling the pharmacy and was told 
of the mistake.  He was told that the medications would 
arrive overnight.  After several more calls, the medications 
arrived on December 27, 1996.  The Veteran sustained a spinal 
cord infarction on January 7, 1997 and he attributes this to 
being out of medication for some time.  

The Board finds that a failure to deliver medication in a 
timely manner to a veteran qualifies as an action versus a 
coincidental event.  VAOPGCPREC 5-2001.  Moreover, the Board 
accepts the Veteran's account of the delay in delivery of his 
medications in late 1996.  A record dated November 13, 1996 
and entitled "Telephone Triage," reveals that the Veteran 
called to refill all medications.  There is a notation of 
"done" signed by the Veteran's primary physician.  However, 
the Veteran has consistently asserted, starting with his 
initial claim in February 1997, that he did not receive those 
medications until some time after they were supposed to have 
arrived.  While the specific dates have not been consistently 
reported, the heart of his account has been consistent, and 
there is nothing in the record that specifically refutes or 
contradicts the Veteran's essential contention that his 
medications were initially sent to the wrong address.  A 
December 2007 intra-office email reveals that no tracking of 
the Veteran's mailed prescriptions was available.  
Accordingly, as the Veteran's account is plausible, there is 
no evidence that contradicts it, and as the essential details 
have been consistently reported by him, the Board accepts the 
Veteran's account as accurate.  Thus, the sole question 
remaining is a medical one, i.e., whether the Veteran 
suffered disability or death which probably would have been 
avoided if the Veteran's prescriptions had been provided in a 
timely fashion.  On this question, the competent evidence is 
in conflict.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The primary opinion in the Veteran's favor comes from a 
September 2007 letter from the Veteran's private physician, 
Dr. K.S.G, who revealed that he has treated the Veteran 
intermittently since January of 1997.  In discussing the 
Veteran's myeloproliferative disorder, K.S.G. noted that the 
combination of an elevated platelet count (thrombocytosis) 
and the qualitative platelet abnormality that is often seen 
with this hematologic dyscrasia would predispose him to 
thromboembolic complications.  He further opined that daily 
aspirin use would diminish the propensity for blood clots.  
It was his stated opinion that, if aspirin was in fact 
supplied to him by VA, and its refill was extended beyond 7 
to 10 days, it is at least as likely as not that it was an 
"exacerbating feature" of the spinal cord infarct.  

Also supportive of the opinion of K.S.G., in March 1998, 
another letter was submitted by Dr. R.V.  He stated that the 
Veteran had a history of sustained hypertension, and it is 
well known that hypertension could contribute to any type of 
cerebrovascular disease and indeed, in this setting, it was 
at least "conceivable" that there was a relationship 
between discontinuation of the Veteran's blood pressure 
medicines and his spinal cord infarction.  In December 1998, 
a third letter was received from Dr. R.V.  He stated that the 
Veteran had a history of hypertension and was not on his 
medications when he was admitted in January 1997, and that he 
believed severe hypertension was a significant contributing 
cause to the spinal cord infarction.

The record also contains a September 1997 VA hematologist's 
opinion, based on a review of the claims file.  The VA 
hematologist acknowledged the diagnosis of a 
myeloproliferative syndrome by R.V.  He concluded, that, if 
the Veteran had a true myeloproliferative syndrome, aspirin 
may have been useful, but was not a guarantee, to decrease 
the risk of thrombosis.  He noted that the treatment of 
myeloproliferative syndromes with platelet lowering agents is 
controversial; however, he acknowledged that, if a patient 
has had a thrombotic event, then lowering the platelet count 
to less than 650,000 (approximately), decreases the risk of 
further events.  The VA hematologist then opined that if the 
Veteran's medications were sent to him as requested, and as 
indicated in the record (telephone triage note) he should not 
have been out of aspirin in December 1996, and therefore, the 
hematologist could not correlate an interruption in 
medication with a neurologic event in January 1997.

The evidence against the claim includes a December 2007 VA 
examination report, which reveals the examiner's opinion 
that, although the Veteran had longstanding hypertension and 
CAD; it is the hypercoagulable state that is the proximate 
cause of the infarction, and therefore, it is less likely as 
not that the Veterans spinal cord infarction is the result of 
medical treatment furnished by the VA.  As this opinion did 
not address the impact of the Veteran's prescribed 
medications on the hypercoagulable state, a supplemental 
opinion was obtained from the December 2007 VA examiner, in 
March 2008.  There, he stated that the Veteran has a record 
of being prescribed 325mg of aspirin per day, as far back as 
1991; and, while aspirin is one of the prophylactic 
treatments for myeloproliferative disorders, the Veteran had 
been on aspirin for at least 6 years at the time of his 
diagnosis, aspirin is readily available over the counter, and 
the Veteran would have had no difficulty with supply, if in 
fact he was in danger of running out of his pills.  He 
therefore concluded that, it is less likely as not that the 
Veteran's spinal cord infarction is the result of medical 
treatment furnished by the VA.  

In response to the Board's August 2008 remand, which took 
issue with the examiner's consideration of alternate sources 
for the prescribed medication, a corrective opinion was 
obtained in September 2008; however, this appears to be an 
exact recitation of the previous opinion.  In December 2008, 
another opinion was obtained from the same examiner, who 
stated that, extensive review of the Veteran's claims file 
indicates that the probable cause of his spinal cord infarct 
is related to the hypercoagulable state caused by the 
myeloproliferative disorder.  It is unrelated to any medical 
treatment furnished by VA.  

In response to the Board's April 2009 remand, requesting that 
the December 2007 VA examiner review the letter submitted by 
K.S.G., a June 2009 opinion was obtained.  The December 2007 
examiner stated that, although aspirin is used in the 
treatment of spinal cord infarctions, and, as stated by 
K.S.G., does decrease the propensity of the blood to clot; 
there have been no medical/scientific studies to confirm that 
aspirin, or any other medication, would prevent the 
development of the hypercoagulable state caused by the 
myleoproliferative disorder.

In resolving the divergent medical opinions in this case, the 
crucial question appears to be whether the prescribed aspirin 
would have likely prevented, or lessened the disability 
resulting from, the spinal cord infarction that represents 
the increase in disability in this case.  The Board finds 
that the opinion of K.S.G., and the supportive opinions of 
R.V. and the VA hematologist, are ultimately inconclusive on 
this essential question, and that the collective opinions of 
the December 2007 VA examiner result in a conclusive finding 
against causation.  In so finding, the Board notes that 
K.S.G. concluded that the lack of the Veteran's prescribed 
medication was an "exacerbating feature" of the spinal cord 
infarct.  However, this does not address whether the spinal 
cord infarction was actually the result of the lack of 
aspirin.  Similarly, the opinion of R.V. that it is at least 
"conceivable" that there was a relationship between 
discontinuation of the Veteran's blood pressure medicines and 
his spinal cord infarction, is ultimately inconclusive, as it 
addresses the possibility of such a relationship, and not the 
actual likelihood.  Medical evidence which merely indicates 
that the particular disorder "may or may not" exist, or be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

In his December 1998 letter, R.V. stated that severe 
hypertension was a significant contributing cause to the 
spinal cord infarction.  However, this too is inconclusive on 
the question of whether the spinal cord infarction was 
actually the result of the lack of aspirin.  

Regarding the September 1997 VA hematologist's opinion, his 
finding that aspirin may have been useful, but was not a 
guarantee, to decrease the risk of thrombosis is also 
inconclusive for the same reasons described with respect to 
K.S.G.  Moreover, his finding that, if a patient has had a 
thrombotic event, then lowering the platelet count to less 
than 650,000 (approximately), decreases the risk of further 
events, does not address whether the Veteran's use of aspirin 
in the prescribed dosage would have likely resulted in such a 
decrease in the platelet count.  For this reason, the opinion 
is deemed to be speculative and inconclusive on the question 
at hand.  

In contrast, the collective opinions of the December 2007 VA 
examiner provide an opinion that is conclusively stated, that 
the use of aspirin, or any other medication, to prevent the 
development of the hypercoagulable state caused by a 
myleoproliferative disorder is not supported by the 
medical/scientific literature, and that the spinal cord 
infarction in this case is unrelated to any medical treatment 
furnished by VA.  As the only conclusive medical evidence on 
the question of whether the spinal cord infarction is the 
result of VA medical treatment, the Board accords the 
collective opinions of the December 2007 VA examiner greater 
probative weight than the opinions of K.S.G., R.V., and the 
September 1997 VA hematologist.  

The Board acknowledges the Veteran's assertions, and those of 
his attorney, concerning the question of causation.  However, 
to the extent that they conflict with the collective opinions 
of the December 2007 VA examiner, the Board finds the opinion 
of the VA physician to be more probative on the matter of 
whether the spinal cord infarction is the result of VA 
medical treatment.  The Veteran has not provided a persuasive 
rationale for his conclusion, and essentially relies on the 
medical opinions discussed above.  Therefore, the December 
2007 VA examiner's conclusion that the spinal cord infarction 
is unrelated to any medical treatment furnished by VA is 
accordingly adopted as the conclusion of the Board.  

As the criteria set forth under 38 U.S.C.A. § 1151 are not 
met, the Board concludes that a preponderance of the evidence 
is against the claim, and therefore, compensation under the 
provisions of 38 U.S.C.A. § 1151 for a spinal cord 
infarction, is not in order.




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
spinal cord infarction, resulting from VA medical care is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


